283 S.W.3d 830 (2009)
Thomas BARTON (Deceased), Respondent/Employee,
v.
W & M PROPERTIES, Appellant/Employer.
No. ED 92141.
Missouri Court of Appeals, Eastern District, Division Three.
June 2, 2009.
John P. Kafoury, St. Louis, MO, for Appellant.
Joseph A. Fenlon, Jr., Clayton, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
W & M Properties ("Employer") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") finding in favor of Thomas Barton ("Employee") on his workers' compensation claim against Employer. Employer claims the Commission erred in finding the accident arose out of and in the course of employment pursuant to Section 287.120[1].
*831 We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise indicated.